Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cohen, J.), rendered December 16, 2008, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the People’s position, the defendant’s challenge to the legal sufficiency of the evidence is preserved for appellate review (see People v Hines, 97 NY2d 56, 61 [2001]; People v Squires, 68 AD3d 900 [2009]; People v Soto, 8 AD3d 683, 684 [2004]). Viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt *1419beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383 [2004], cert denied 542 US 946 [2004]). Upon reviewing the record, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Covello, J.E, Angiolillo, Dickerson and Roman, JJ., concur.